U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52366 Sputnik Enterprises Inc. (Exact name of registrant as specified in its charter) Nevada 52-2348956 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10781 Satellite Blvd
